THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN ACCEPTED FOR INVESTMENT PURPOSES ONLY
AND NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
COMPLIANCE WITH THE SECURITIES ACT OF l933, AS AMENDED (THE “ACT”). THIS LEGEND
SHALL BE ENDORSED UPON ANY CONVERTIBLE PROMISSORY NOTE ISSUED IN EXCHANGE FOR
THIS CONVERTIBLE PROMISSORY NOTE.

SIRICOMM, INC.

March 14, 2007

$500,000.00

CONVERTIBLE PROMISSORY NOTE

Due February 29, 2008

FOR VALUE RECEIVED, SIRICOMM, INC., a Delaware corporation (the “Company”),
hereby promises to pay to Sunflower Capital, LLC or order (the “Holder”) on
February 29, 2008 (the “Maturity Date”) or, if earlier, such other date
specified in the Loan Agreement (as hereinafter defined) at the offices of the
Holder identified in Article 8 below, the principal sum of FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00) or, if less, the aggregate unpaid amount of all advances
made to the Company under the Loan Agreement, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts and to pay simple interest on said principal
sum at the rate of 10% per annum from the date hereof through the Maturity Date.
Interest on the principal balance of this Convertible Promissory Note (this
“Note”) shall be payable on the Maturity Date or, if earlier, such other date
specified in the Loan Agreement.

1.     Loan Agreement. This Note is the Note issued pursuant to that certain
Loan Agreement, dated as of March 14, 2007, by and between the Company and
Sunflower Capital, LLC (as amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”), and is entitled to the benefit and security of
the Loan Documents referred to therein. All capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Loan
Agreement. Reference is hereby made to the Loan Agreement for a statement of the
terms and conditions under which the Loan evidenced by this Note is made and is
to be repaid, all of which are incorporated herein as if fully and completely
set forth in this Note.

2.            Registered Owner. The Company may consider and treat the person in
whose name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary. Subject to the provisions
hereof and the Loan Agreement, the registered owner of this Note shall have the
right to transfer it by assignment and the transferee thereof, upon his
registration as owner of this Note, shall become vested with all the powers and
rights of the transferor. Registration of any new owner shall take place upon
presentation of this Note to the Company at its offices together with the Note
Assignment attached hereto duly executed. In case of transfers by operation of
law, the transferee shall notify the Company of such transfer and of such
transferee’s address and shall submit appropriate evidence regarding the
transfer so that this

 

ex102form8k031507.htm

1

 

--------------------------------------------------------------------------------



Note may be registered in the name of the transferee. This Note is transferable
only on the books of the Company by the Holder on the surrender hereof, duly
endorsed. Communications sent to any registered owner shall be effective as
against all holders or transferees of this Note not registered at the time of
sending the communication.

 

3.

Conversion.

3.1         Optional Conversion. At any time and from time to time after the
receipt of a notice from the Company pursuant to Section 3(d) of the Loan
Agreement and on and after the Maturity Date, the Holder shall have the right to
convert the then-outstanding principal amount of this Note, together with
accrued interest thereon and any other Obligations outstanding under the Loan
Agreement, or any portion thereof (an “Optional Conversion”) into shares of
Common Stock of the Company (“Conversion Securities”) at a variable conversion
price (the “Conversion Price”) determined by taking the lowest volume weighted
average price of the Company’s Common Stock for any five consecutive trading
days during the period from the date hereof to the date of the applicable
Conversion Notice in the form attached hereto, which shall be sent by the Holder
to the Company via facsimile or, if the Company’s Common Stock is no longer
trading, the lesser of (a) the lowest volume weighted average price of the
Company’s Common Stock for any five consecutive trading days during the period
from the date five trading days prior to the date hereof to the date of the
applicable Conversion Notice and (b) the fair market value of the Company’s
Common Stock at the date of Optional Conversion, as reasonably determined by a
qualified appraiser selected by the Company and approved by the Holder.

Differential Warrant. In addition to the foregoing, in the event that (i) an
initial advance is made and some part or all of that initial advance is prepaid
pursuant to the provisions of Section 3(b)(viii) of the Loan Agreement and (ii)
Holder does not re-advance funds in an amount such that the outstanding balance
of the loan equals or exceeds the initial advance, then, on the date of any
Optional Conversion, Holder also shall be entitled to an additional warrant
(“Differential Warrant”) based on any part of the initial advance that is
prepaid and not re-advanced (“Funding Differential”). The number of shares to be
set forth in the Differential Warrant will be equal to the amount of the Funding
Differential divided by the Conversion Price. The exercise price of the
Differential Warrant shall be equal to the Conversion Price. The warrants will
be exercisable for a period of one year from the date of issuance and will be
issued in the name or names designated by the Holder.

Funding Warrant. As consideration for making the commitment to make the Loan,
the Company shall issue to the Holder a warrant (“Funding Warrant”) on the
earlier of (i) the date of any Optional Conversion or prepayment prior to the
Maturity Date or (ii) the Maturity Date. The number of shares to be set forth in
the Funding Warrant will be equal to $500,000 divided by the Conversion Price
(which, if not earlier determined, shall be determined as of the Maturity Date).
The Funding Warrant shall be issued regardless of whether the Holder elects an
Optional Conversion. The exercise price of the Funding Warrant shall be equal to
the Conversion Price. The warrants will be exercisable for a period of five
years from the date of issuance and will be issued in the name or names
designated by the Holder.

 

3.2

Anti-Dilution Provisions.

 

ex102form8k031507.htm

2

 

--------------------------------------------------------------------------------



3.2.1      Adjustments for Stock Dividends; Combinations, Etc. (a) In the event
that the Company, at any time or from time to time hereafter, shall (i) declare
any dividend or other distribution on its Common Stock payable in Common Stock
of the Company or in securities convertible into or exchangeable for Common
Stock, including without limitation rights; (ii) effect a subdivision of its
outstanding Common Stock into a greater number of shares of Common Stock by
reclassification, stock split or otherwise than by payment of a dividend in
shares of Common Stock; (iii) affect a combination or consolidation of its
outstanding Common Stock into a lesser number of shares of Common Stock by
reclassification, reverse split or otherwise; (iv) issue by reclassification,
exchange or substitution of its Common Stock any shares of capital stock of the
Company; or (v) affect any other transaction having similar effect, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock outstanding before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
after such event, including the maximum number of shares of Common Stock into
which the convertible securities, including rights (provided for in clause (i)
hereof) may be converted or for which the exchangeable securities (provided for
in clause (i) hereof) may be exchanged. The purpose of the adjustment shall be
that, in the event of a conversion at any time after the occurrence of any event
described in clauses (i) through (v) above, the Holder shall be entitled to
receive the shares of Conversion Securities (or other securities) to which such
Holder would have been finally entitled, after giving effect to the occurrence
of such event, as if such Holder had converted this Note immediately prior to
the occurrence of such event. An adjustment made pursuant to this Section 3.2.1
shall become effective immediately after the record date in the case of a
dividend or other distribution and shall become effective immediately upon the
effective date in the case of a subdivision, combination, reclassification,
exchange or substitution. The Company shall take no such action with respect to
the Common Stock unless the Company shall simultaneously reserve out of the
authorized, unissued and unreserved shares of Common Stock a sufficient number
of shares of Common Stock to be available for full conversion of this Note at
the new Conversion Price.

3.2.2   Adjustment for Consolidation or Merger. In case of any consolidation or
merger to which the Company is a party, other than a merger or consolidation in
which the Company is the surviving or continuing corporation and which does not
result in any reclassification of, or change (other than a change in par value
or from par value to no par value or from no par value to par value, or as a
result of a subdivision or combination) in, outstanding Common Stock, then, as
part of and as a condition to such transaction, provision shall be made so that,
in the event of a conversion, the Holder of this Note shall receive, in lieu of
the securities and property receivable upon the conversion of this Note prior to
consummation of the transaction, the kind and amount of shares or other
securities and property receivable upon such consolidation or merger by a holder
of the number of shares of Common Stock into which this Note would have been
converted immediately prior to such consolidation or merger had the conversion
occurred, all subject to further adjustment as provided in Section 3.2.1; in
each such case, the terms of this Note shall be applicable to the securities or
property receivable upon the conversion of this Note after such consummation. In
any such case, appropriate adjustment shall be made in the application of this

 

ex102form8k031507.htm

3

 

--------------------------------------------------------------------------------



Article 3 with respect to the rights of the Holder of this Note after the
transaction to the end that the provisions of this Article 3 shall be applicable
after that event. The Company shall take no such action with respect to the
Common Stock unless the Company shall simultaneously reserve out of the
authorized, unissued and unreserved shares of such class or series into which
the Common Stock has been changed a sufficient number of shares of such class or
series into which the Common Stock has been changed to be available for full
conversion of this Note at the new Conversion Price.

3.3          Reservation of Shares. The Company will at all times reserve and
keep available out of its authorized and unissued Common Stock, solely for
issuance and delivery upon conversion of this Note, free of preemptive or rights
of purchase, the number of shares of Conversion Stock issuable upon conversion
of this Note at the minimum Conversion Price. The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid and nonassessable.

3.4        Fractional Shares. The Company shall not be required to issue
certificates representing fractions of shares, nor shall it be required to issue
scrip or pay cash in lieu of fractional interests, it being the intent of the
Company and the Holder that all fractional interests shall be eliminated and
that all issuances of Common Stock be rounded up to the nearest whole share.

3.5        Rights of the Holder. The Holder shall not be entitled, by virtue
hereof, to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this Note
and the other Loan Documents.

3.6          Certificate. When the Conversion Price is adjusted pursuant to the
provisions hereof, the Company shall file with its official corporate records a
certificate of its chief financial or accounting officer setting forth in detail
the facts requiring such adjustment, the computation thereof and the adjusted
Conversion Price and shall mail a copy of the certificate to the Holder.

3.7          Registration Rights. If the Company registers any securities for
resale under the Act, the Holder is entitled to have the Conversion Securities
issuable upon an Optional Conversion and the common stock issuable upon exercise
of the warrants described in Section 3.1 registered for resale under the Act
pursuant to such registration.

4.            Default. Upon and after the occurrence of any Event of Default, as
provided in the Loan Agreement, and without demand, notice or legal process of
any kind, this Note may be declared, and immediately shall become, due and
payable.

5.          Investment Intent. The Holder, by its acceptance hereof, hereby
represents and warrants that this Note is being accepted, and the Conversion
Stock issuable upon the conversion of this Note will be acquired, for investment
purposes only and without a view to the distribution thereof, and may be
transferred only in compliance with the Act. Unless, prior to the conversion of
this Note, the issuance of the Conversion Stock has been registered with the
Securities and Exchange Commission pursuant to the Act, the Optional Conversion
shall be accompanied by a representation of the Holder to the Company to the
effect that such securities are being acquired

 

ex102form8k031507.htm

4

 

--------------------------------------------------------------------------------



for investment and not with a view to the distribution thereof, and such other
representations and documentation as may be reasonably required by the Company,
unless in the opinion of counsel to the Company such representations or other
documentation are not necessary to comply with the Act.

6.            Applicable Law. This Note is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of Missouri.

7.          Representations and Warranties. The Company represents and warrants
that the authorized capital stock of the Company consists of 50,000,000 shares
of Common Stock, $.001 par value, of which 25,237,991 shares are outstanding and
5,000,000 shares of Preferred Stock, $.001 par value, of which 213,477 shares of
Series A Preferred Stock are outstanding. As of the date hereof the Company has
outstanding [____] warrants and options to acquire [____] shares.

8.           Notices. Any notice required or permitted to be given pursuant to
this Note shall be deemed to have been duly given when delivered by hand or sent
by certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:

 

If to the Company:

SiriCOMM, Inc.

4710 East 32nd Street

Joplin, Missouri 64804

Attn: Mark L. Grannell

Facsimile No: (417) 782-0475

 

With a copy to:

Sommer & Schneider LLP

595 Stewart Avenue, Suite 710

Garden City, New York 11530

Attn: Joel C. Schneider

Facsimile No: (516) 228-8211

 

If to the Holder:

Sunflower Capital, LLC

10801 Mastin, Suite 920

Overland Park, Kansas 66210

Attn: William P. Moore

Facsimile No: (913) 491-1806

 

With a copy to:

Husch & Eppenberger, LLC

1200 Main Street, Suite 2300

Kansas City, Missouri 64105

Attn: Chris Kirley, Esq.

Facsimile No: (816) 421-0596

or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Article 8.

 

9.

Miscellaneous.

 

ex102form8k031507.htm

5

 

--------------------------------------------------------------------------------



9.1        This Note constitutes the rights and obligations of the Holder and
the Company. No provision of this Note may be modified except by an instrument
in writing signed by the party against whom the enforcement of any modification
is sought.

9.2        If any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Note.

9.3          No provision of this Note shall alter or impair the absolute and
unconditional obligation of the Company to pay the principal of, and interest
on, this Note in accordance with the Loan Agreement.

9.4        The Company agrees that irreparable damage would occur in the event
that any provision of this Note was not performed in accordance with its
specific terms or was otherwise breached. It is accordingly agreed that, except
with respect to the payment of the amounts due hereunder, the Holder of this
Note shall be entitled to swift specific performance, injunctive relief or other
equitable remedies to prevent or cure breaches of the provisions of this Note
and to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which the Holder may be entitled under the Loan Documents.

9.5        Time is of the essence of this Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Company.

[Remainder of page blank]

 

ex102form8k031507.htm

6

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

 

SIRICOMM, INC.

By:       /s/ Mark L. Grannell 

 

Mark L. Grannell, President

 

ex102form8k031507.htm

7

 

--------------------------------------------------------------------------------



SIRICOMM, INC.

CONVERTIBLE PROMISSORY NOTE

Due February 29, 2008

CONVERSION NOTICE

The undersigned hereby irrevocably elects to convert the within Convertible
Promissory Note to the extent of $ in principal amount thereof, together with
accrued interest thereon. The shares to be issued upon such conversion should be
issued in the name of
____________________________________________________________.

If the Holder is an individual:

If the Holder is not an individual:

 

_________________________________

______________________________

Name(s) of Holder

Name of Holder

 

_________________________________

By: ___________________________

Signature of Holder

Signature of Authorized Representative

 

_________________________________

______________________________

Signature, if jointly held                                          
            Name and Title of Authorized Representative

 

_________________________________

_______________________________

Address(es) of Holder

Address of Holder

 

_________________________________

______________________________  

Social Security Number of Holder

Taxpayer Identification Number of Holder

 

_________________________________

_______________________________  

Date

Date

 

 

ex102form8k031507.htm

8

 

--------------------------------------------------------------------------------



SIRICOMM, INC.

CONVERTIBLE PROMISSORY NOTE

Due February 29, 2008

NOTE ASSIGNMENT

FOR VALUE RECEIVED, the undersigned (please print or typewrite name of assignor)
hereby sells, assigns and transfers unto __________________________
______________________________________________ (please print or typewrite name,
address and social security or taxpayer identification number, if any, of
assignee) the within Convertible Promissory Note of SiriCOMM, Inc. in the
original principal amount of $ and hereby authorizes the Company to transfer
this Note on its books.

If the Holder is an individual:

If the Holder is not an individual:

 

_________________________________

______________________________

Name(s) of Holder

Name of Holder

 

_________________________________

By: ___________________________

Signature of Holder

Signature of Authorized Representative

 

_________________________________

______________________________

Signature, if jointly held                                          
            Name and Title of Authorized Representative

 

_________________________________

_______________________________

Address(es) of Holder

Address of Holder

 

_________________________________

______________________________  

Social Security Number of Holder

Taxpayer Identification Number of Holder

 

_________________________________

_______________________________  

Date

Date

 

 

ex102form8k031507.htm

9

 

 